Dear Mr. Savoie,
As per your letter of recent date, we have reviewed the provisions of LSA-R.S. 33:221(C), stating:
       C. If any of the territory contained in Waterworks District No. 9 of Ward 4 of Calcasieu Parish is annexed by a municipality, the waterworks district shall continue to levy and collect taxes, including maintenance taxes, within the annexed area as provided in this Section, and shall continue to provide service within the annexed area unless the waterworks district reaches an agreement with the municipality to the contrary. The district may levy any new maintenance taxes in the annexed area, and if the district thereafter issues any tax-secured bonds, the assessed valuation of the annexed area shall be used in computing the capacity of the district to issue such bonds and taxes shall be levied in the annexed area for the retirement of new bonds of the district, unless prior to the levy of the new tax or the issuance of the bonds, the district and the municipality enter into a contract granting to the municipality the exclusive right to provide service in the annexed area.
This statute is applicable to the area annexed by the municipality, as you note in your correspondence. However, it does not modify our conclusion in Opinion 95-17, as the statute does not prohibit the provision of water service by the municipality to the area annexed.
Very truly yours,
                           RICHARD P. IEYOUB ATTORNEY GENERAL
                           BY: _____________________________ KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL
KLK:ams
Mr. D. Kent Savoie City of Sulphur 700 First Avenue Sulphur, La 70663
Date Received:
Date Released: February 6, 1995
KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL